DETAILED ACTION

Continuation
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 19-24, 36-39, and 52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 23-24, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP R1-1707664 “Discussion on pre-emption indication design” (hereinafter referred to as “3GPP’664”) in view of Mo et al. WO 2015/131730 A1. Note 3GPP’664 was cited by the applicant in the IDS received 30 April 2018.
NOTE: Mo et al. US 2017/0311337 A1 (hereinafter referred to as “Mo”) will be used as a translation for reference purposes.
As to claim 1, 3GPP’664 teaches a method for use in a wireless device affected by pre-emption (page 2, line 9: pre-emption indication and retransmission for pre-emption recovery), the method comprising:
receiving, from a network node, information indicating a portion of a buffer that is affected by pre-emption (page 2, lines 10-17: UE receives pre-emption indication for soft buffers and CBGs (codeblock groups) via downlink (from network node)); and
performing one or more operations based on the received information (page 2, line 14: flush all coded bits in a soft buffer).
Although 3GPP’664 teaches “A method…that is affected by pre-emption; and performing…the received information,” 3GPP’664 does not explicitly disclose “wherein the information…affected by pre-emption,”
However, Mo teaches wherein the information indicating the portion of the buffer that is affected by pre-emption indicates two or more carriers affected by pre-emption (¶¶382, 384, and 386-387; figure 6: the UE receives, from the BS, a PDCCH indicating the BS has preempted unlicensed carrier resources for the UE to receive retransmission data on preempted unlicensed carriers CC1, CC2, …, CCn while the licensed carrier resource is unavailable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in 3GPP’664 by including “wherein the 
As to claim 2, 3GPP’664 in view of Mo teaches the method of Claim 1. 3GPP’664 further teaches wherein the one or more operations comprise:
flushing the portion of the buffer affected by pre-emption (page 2, line 14: flush all coded bits in a soft buffer).
As to claim 3, 3GPP’664 in view of Mo teaches the method of Claim 1. 3GPP’664 further teaches wherein the one or more operations comprise:
separately handling the portion of the buffer affected by pre-emption (page 2, line 16: if parts of CBG can be retransmitted (i.e. if certain codeblock groups, that is to say, portions of the reception buffer, can be retransmitted, which is a separate handling than flushing the affected portion)).
As to claim 4, 3GPP’664 in view of Mo teaches the method of Claim 1. 3GPP’664 further teaches wherein the information indicating the portion of the buffer that is affected by pre-emption is received in Downlink Control Information (DCI) from the network node (page 2, lines 10-11: pre-emption indication received in DCI).
As to claim 7, 3GPP’664 in view of Mo teaches the method of Claim 1. 3GPP’664 further teaches wherein the information indicating the portion of the buffer that is affected by pre-emption indicates one or more transmission reception points (TRPs) affected by pre-emption (page 2, lines 24-33: pre-emption indication is sent by gNB in separate UE-group common DCI to indicate multiple UEs (TRPs) affected by the pre-emption).
As to claim 19, claim 19 is rejected the same way as claim 1.
As to claim 20, claim 20 is rejected the same way as claim 2.
As to claim 21, claim 21 is rejected the same way as claim 3.
As to claim 22, claim 22 is rejected the same way as claim 4.
As to claim 36, 3GPP’664 teaches a method for use in a network node (page 2, line 9: pre-emption indication and retransmission for pre-emption recovery), the method comprising:
determining that a wireless device has been affected by pre-emption (page 1, lines 23-31: gNB determines a UE is affected by pre-emption); and
sending, to the wireless device, information indicating a portion of a buffer that is affected by the pre-emption (page 2, lines 10-17: gNB transmits to UE pre-emption indication for soft buffers and CBGs (codeblock groups)).
Although 3GPP’664 teaches “A method…that is affected by pre-emption,” 3GPP’664 does not explicitly disclose “wherein the information…affected by pre-emption,”
However, Mo teaches wherein the information indicating the portion of the buffer that is affected by pre-emption indicates two or more carriers affected by pre-emption (¶¶382, 384, and 386-387; figure 6: the UE receives, from the BS, a PDCCH indicating the BS has preempted unlicensed carrier resources for the UE to receive retransmission data on preempted unlicensed carriers CC1, CC2, …, CCn while the licensed carrier resource is unavailable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in 3GPP’664 by including “wherein the information…affected by pre-emption” as taught by Mo because it provides 3GPP’664’s method with the enhanced capability of continuing data transmission using available preempted unlicensed carriers while the originally used licensed and/or unlicensed carriers are unavailable (Mo, ¶¶380-387; figure 6).
As to claim 37, 3GPP’664 in view of Mo teaches the method of Claim 36. 3GPP’664 further teaches wherein the information indicating the portion of the buffer that is affected by pre-emption is sent in Downlink Control Information (DCI) from the network node (page 2, lines 10-11: pre-emption indication received in DCI).
As to claim 52, claim 52 is rejected the same way as claim 36.

Claims 5-6, 23-24, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP’664 in view of Mo as applied to claims 1, 19, and 36 respectively above, and further in view of 3GPP R1-1704922 “Discussion on indication method for impacted resources for downlink” (hereinafter referred to as “3GPP’922”). Note 3GPP’922 was cited by the applicant in the IDS received 6 November 2019.
As to claim 5, 3GPP’664 in view of Mo teaches the method of Claim 1.
Although 3GPP’664 in view of Mo teaches “The method of Claim 1,” 3GPP’664 in view of Mo does not explicitly disclose “wherein the information…has been pre-empted”.
However, 3GPP’922 teaches wherein the information indicating the portion of the buffer that is affected by pre-emption comprises a bitfield, each bit indicating whether a corresponding Orthogonal Frequency-Division Multiplexing (OFDM) symbol has been pre-empted (page 2, line 4 - line 6, "[...] bitmap can be used to indicate the presence of impacted resource for each URLLC scheduling unit within a eMBB scheduling unit", said eMBB scheduling unit being a slot; in consequence, as the indication is for resources within a slot, it must be a OFDM symbol granularity; see also Appendix A at page 7-page 8, and figure 1 at page 8).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in 3GPP’664 in view of Mo by including “wherein the information…has been pre-empted” as taught by 3GPP’922 because it provides 3GPP’664 in view of Mo’s method with the enhanced capability of combining the pre-emption indication (3GPP’922, page 1, lines 25-31 and page 2, lines 4-6).
As to claim 6, 3GPP’664 in view of Mo, and further in view of 3GPP’922 teaches the method of Claim 5.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in 3GPP’664 in view of Mo, and further in view of 3GPP’922 by including “wherein the bit field consists of 14 bits” as further taught by 3GPP’922 for the same rationale as set forth in claim 5 (3GPP’922, page 1, lines 25-31 and page 2, lines 4-6).
As to claim 23, claim 23 is rejected the same way as claim 5.
As to claim 24, claim 24 is rejected the same way as claim 6.
As to claim 38, claim 38 is rejected the same way as claim 5.
As to claim 39, claim 39 is rejected the same way as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al., US 2018/0278368 A1 “Preemption Indicators and Code-Block-Group-Based Retransmission Techniques for Multiplexing Different Services on Physical Layer Frames” – see at least figure 5
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469